Citation Nr: 0833910	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-08 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, including granulomatous lung disease, to include as 
due to exposure to a herbicide agent and/or radiation.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to July 1956 
and September 1958 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal. 

The veteran testified before the undersigned Veterans Law 
Judge by videoconference in August 2008.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  At that time, the veteran and his 
representative provided testimony and statements in support 
of the claims for service connection for a lung disease and 
an initial compensable rating for bilateral hearing loss. 

The Board notes that service connection for bilateral hearing 
loss was granted in the November 2005 rating decision.  The 
veteran appeals for an initial compensable rating.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).

At the time of the Board hearing, the veteran withdrew claims 
for entitlement to a greater level of special monthly 
compensation, increased ratings for diabetes mellitus, 
tinnitus, peripheral neuropathy of the left and right lower 
extremities, paresthesias of the fingertips of the right 
hand, and nasal polyps with allergic rhinitis and 
septoplasty, and claims for service connection for 
dermatitis, obstructive sleep apnea, chronic fungal disease 
of the feet and hands, paresthesia of the fingertips of the 
left hand, vision loss, watery eyes, extreme fatigue, and dry 
mouth.  Thus, these claims are no longer on appeal.  See 
38 C.F.R. § 20.204.

Subsequent to the February 2007 statement of the case, the 
veteran submitted additional evidence.  This evidence 
includes copies of portions of VBA's Adjudication Procedure 
Manual, M21-1MR, and an article regarding VA's adjudication 
of hearing loss claims.  After review of this evidence, the 
Board finds that it merely relates to the general 
adjudication of VA claims; it does contain evidence uniquely 
relevant to the facts of the veteran's appeal.  Therefore, a 
remand to allow for the agency of original jurisdiction (AOJ) 
to have initial consideration of this evidence is not 
necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  There is no service or post-service medical evidence of a 
lung disease until many years after service; there is no 
competent evidence that the veteran has been diagnosed as 
having lung cancer; there is no medical evidence or competent 
opinion that links a currently diagnosed pulmonary disorder, 
to include granulomatous lung disease, to any incident of 
service, to include presumed exposure to an herbicide agent 
or contended exposure to radiation.

3.  In audiological testing, the veteran had hearing loss in 
the right ear with a Roman numeral designation of I and 
hearing loss in the left ear with a Roman numeral designation 
of I. 
CONCLUSIONS OF LAW

1.  Service connection for a pulmonary disorder, including 
granulomatous lung disease, to include as due to exposure to 
a herbicide agent and/or radiation, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2007).

2.  The criteria for an initial or staged compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a VCAA notification letter in April 
2005.  He was informed about the information and evidence not 
of record that is necessary to substantiate his claims; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  The veteran was informed of the elements of a 
service connection claim, a secondary service connection 
claims, and an increased rating claim.  The veteran, however, 
has not been issued additional notice regarding establishing 
an effective date and a disability rating, as required by 
Dingess.

Regarding the service connection claim, such failure to 
provide Dingess notice is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's claim for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for an increased rating for bilateral 
hearing loss, as noted in the introduction, the current 
appeal stems from the veteran's disagreement with the 
original grant of service connection.  Recently, in Goodwin 
v. Peake, 22 Vet. App. 128, the Court addressed whether the 
holding in Dunlap v. Nicholson¸21 Vet. App. 112 (2007), that 
held that once a claim has been substantiated the veteran 
must demonstrate how the notification error affected the 
essential fairness of the adjudication, survived the U.S. 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
Court reaffirmed its holding in Dunlap by reiterating "where 
a claim has been substantiated after the enactment of the 
VCAA, [the veteran] bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Although Goodwin dealt with an earlier 
effective date claim, the Board notes that the establishment 
of a disability rating is also a downstream element.  

In this case, the veteran has not contended that any 
notification deficiencies have resulted in prejudice.  The 
Board finds that there has not been a showing that the 
veteran's appeal has been prejudiced by the inadequate VCAA 
notice and a remand is not necessary to provide additional 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued prior to the November 2005 
rating decision on appeal.  Therefore, the VCAA notice was 
timely.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records and VA medical records.  Although 
there is evidence that the veteran has applied for disability 
benefits from the Social Security Administration (SSA), VA 
received a response that the veteran's records had been 
destroyed.  See 38 C.F.R. § 3.159.

Regarding the claim for service connection, the veteran has 
not been provided a VA examination in which an examiner 
directly addressed whether the veteran had granulomatous lung 
disease or another lung disease attributable to service. 

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, there is no medical evidence of a diagnosis of 
a lung disease during service or for many years thereafter, 
nor is there medical evidence or a competent opinion that 
links a pulmonary disorder to any incident of service, to 
include presumed exposure to an herbicide agent or contended 
exposure to radiation.  There is post-service medical 
evidence of record dated in recent years and there is no 
medical evidence of lung cancer.  Under these circumstances, 
there is no duty to provide a VA examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the increased rating claim, the veteran was 
provided a VA audiological examination in September 2005.  
Although cognizant of the representative's request for an 
additional VA examination, the Board finds that the 
examination of record is adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327.  The representative requested the 
additional VA examination because of the passage of time 
since the September 2005 VA examination.  There is no 
competent evidence that there has been a material change in 
the severity of the disability, and the veteran has not 
specifically noted that his hearing has worsened in severity.  
See 38 C.F.R. § 3.327.  Under these circumstances, the Board 
finds that the passage of time alone does not require the 
obtainment of the additional VA examination.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95. The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea) are 
listed.  No other diseases of the lung, to include 
granulomatous lung disease, are listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

VA regulations also provide service connection based on 
radiation exposure for certain diseases.  Lung cancer is 
among the diseases included within the provisions of these 
regulations.  See 38 C.F.R. §§ 3.307, 3.309, 3.311.  No other 
diseases of the lung, to include granulomatous lung disease, 
are listed as radiogenic diseases.  Id.  Again, however, the 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee, supra.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection

The veteran contends that he has lung disease that is due to 
his exposure Agent Orange, while on active duty in the 
Republic of Vietnam.  He also asserts that his pulmonary 
disorder is secondary to in-service radiation exposure.  

In his August 2008 testimony, the veteran conceded that he 
did not have a lung disorder during service.  He indicated 
that he first noticed a lung disability about the time of a 
finding of granulomatous disease in 1994 (spot on lung).  In 
contrast, an April 2006 letter, written on the veteran's 
behalf, alleges that the date of onset of the veteran's 
granulomatous disease was 1966 and that his lung disease was 
present in 1991.

The claims file contains evidence confirming that the veteran 
had service in the Republic of Vietnam.  In this regard, the 
Board notes that in a July 2008 statement, the veteran 
requested that VA contact a fellow service person who served 
with the veteran and had knowledge of the veteran's contact 
with Agent Orange.  The Board notes that herbicide exposure 
is conceded based on the evidence of service in the Republic 
of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2007). 

The veteran claims that he wore a (dosimeter) badge during 
service, which monitored his exposure to radiation.  

The Board notes that service connection is in effect for 
nasal polyps with allergic rhinitis and septoplasty.  Service 
medical records document treatment for these nasal polyps and 
allergies.  In this regard, in a January 1974 report of 
medical history, completed prior to the veteran's retirement, 
the clinician noted that the veteran had sinusitis and hay 
fever seasonally.  The clinician also marked that the veteran 
was hospitalized for evaluation of shortness of breath and 
chest pain in February 1973, and a heart attack was ruled out 
at that time.  There is no indication of a lung disorder.  
The clinician indicated that the chest pain was muscular in 
origin.  The examiner marked that clinical examination of the 
lungs and chest was normal.

In a February 1994 post-service VA medical record, a 
clinician diagnosed pneumonia and bronchitis.  An X-ray 
examination at that time was reported to show some increased 
densities in the right hilar and right peritracheal area and 
some suspected scarring from old, well-healed granulomatous 
disease.  There was chronic blunting of the right posterior 
sulcus and questionable density overlying the right upper 
quadrant, which was thought to be possibly metallic in 
nature.  

Post service records also indicate that the veteran has sleep 
apnea.  Although a claim for service connection for this 
disability was previously on appeal, the veteran has 
withdrawn this claim.

The veteran underwent a May 2005 VA examination to evaluate 
his nasal polyps.  The examiner noted that the veteran did 
not have a history of asthma.  There was no diagnosis of a 
lung disease.

Analysis:  Service Connection

The Board finds that service connection for a pulmonary 
disorder, to include granulomatous lung disease, is not 
warranted.  The veteran was found to have nasal polyps in 
service.  Service connection is in effect for nasal polyps, 
along with allergic rhinitis and septoplasty.  The service 
medical records are negative for any findings that were 
attributed to a lung disorder.  The veteran was treated for 
chest pain, but the evidence indicates that this was found to 
be muscular in origin.  While a letter written on the 
veteran's behalf alleges the onset of granulomatous lung 
disease in 1966 (in service), this letter is dated in April 
2006 or decades post-service and it was not authored by a 
medical professional.  Moreover, the veteran himself 
testified on appeal that he did not have a lung disability 
during service, which is consistent with the 
contemporaneously recorded medical record.  Instead, he 
claims, in essence, that his lung disease is causally related 
to incidents of service, to include exposure to herbicide 
agents and radiation.  

As outlined above, VA regulations provide presumptive service 
connection for lung cancer based on exposure to radiation or 
herbicide agents under certain conditions.  Based on the 
veteran's service in the Republic of Vietnam, exposure to an 
herbicide agent is presumed.  There is no service evidence of 
exposure to radiation.  The primary impediment to a grant of 
service connection, however, is that, with respect to lung 
diseases, the regulations pertaining to exposure to 
herbicides and radiation only list lung cancer; they do not 
provide presumptive service connection for any other type of 
pulmonary disorder.  See 38 C.F.R. §§ 3.307, 3.309, 3.311.  
In addition, there is no medical evidence that indicates 
there is a link between the veteran's service, to include 
presumed exposure to Agent Orange or contended radiation 
exposure, and a currently diagnosed lung disability.  See 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2007); 
see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board is cognizant that the veteran contends that he has 
a lung disability that is attributable to service.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a 
pulmonary disorder, to include granulomatous lung disease, 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial noncompensable 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  




Factual Background:  Increased Rating

The veteran filed his claim for service connection for 
hearing loss in April 2005.  The veteran underwent a VA 
audiological examination in September 2005.  The puretone 
thresholds were recorded as follows:

HERTZ

1000
2000
3000
4000
RIGHT
25
25
30
50
LEFT
20
25
30
55

Thus, the average threshold in the right ear was 33 and 33 in 
the left ear.  The veteran had Maryland CNC test scores of 
100 percent in the right ear and 100 percent in the left ear.

The record also contains a September 2005 contract VA 
audiological consultation that notes that the veteran had 
undergone a VA audiological examination the week prior.  
Puretone thresholds were recorded as follows:


1000
2000
3000
4000
RIGHT
30
25
35
55
LEFT
25
40
55
55

Thus, the average threshold in the right ear was 36 and 44 in 
the left ear.  The veteran had Maryland CNC test scores of 
100 percent in the right ear and 92 percent in the left ear.

Three are no other audiological testing results from the 
period after the veteran was service-connected for bilateral 
hearing loss.



Analysis:  Increased Rating

The audiological testing results outlined above do not show 
that the veteran has an exceptional pattern of hearing 
impairment as defined by 38 C.F.R. § 4.86.  Using the 
audiological testing results from the September 2005 VA 
examination, the veteran had puretone threshold averages of 
33 bilaterally and speech discrimination scores of 100 
percent bilaterally.

Using Table VI, located in 38 C.F.R. § 4.85, the veteran's 
hearing had a numeric designation of I in the right ear and a 
numeric designation of I in the left ear.  Under Table VII, 
also located in 38 C.F.R. § 4.85, the numeric designation of 
I and I intersect at a point that indicates a 0 
(noncompensable) percent rating.

Using the audiological testing results from the September 
2005 contract VA audiological consultation, the puretone 
threshold averages were 36 in the right ear and 44 in the 
left ear, and the veteran had speech discrimination test 
scores of 100 percent in the right ear and 92 percent in the 
left ear.  Using Table VI, the veteran's hearing again had a 
numeric designation of I in the right ear and a numeric 
designation of I in the left ear, resulting in a 
noncompensable rating under Table VII.

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, based 
upon the audiological examination results of record, the 
veteran's hearing loss is simply not of sufficient severity 
to warrant a compensable rating under the applicable rating 
criteria.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There is no 
supportive evidence of record to demonstrate that his hearing 
impairment causes marked interference with employment or has 
necessitated frequent hospitalization.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for an initial or staged compensable rating 
for bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Service connection for a pulmonary disorder, to include 
granulomatous lung disease, is denied.

Entitlement to an initial or staged compensable rating for 
bilateral hearing loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


